


Exhibit 10.3

 

EXECUTION VERSION

 

STOCKHOLDERS’ AGREEMENT

 

Dated as of January 23, 2007

 

with respect to

 

RDA Holding Co.

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

 

 

 

Section 1.

Certain Definitions

2

 

 

 

Section 2.

Methodology for Calculations

7

 

 

 

Section 3.

Restrictions on Transfers of Stock; Right of First Offer

7

 

 

 

Section 4.

Tag-Along Rights

9

 

 

 

Section 5.

Drag-Along Rights

10

 

 

 

Section 6.

New Securities; Distributions

11

 

 

 

Section 7.

Corporate Governance; Management

11

 

 

 

Section 8.

Voting; Major Transactions

12

 

 

 

Section 9.

Registration Rights

12

 

 

 

Section 10.

Indemnification

25

 

 

 

Section 11.

Legend

26

 

 

 

Section 12.

Representations and Warranties

27

 

 

 

Section 13.

Management Rights

29

 

 

 

Section 14.

Reports to Stockholders

30

 

 

 

Section 15.

Expenses and Fees

31

 

 

 

Section 16.

Miscellaneous

31

 

 

 

Section 17.

Effectiveness of Agreement

34

 

 

 

Annex A

Form of Assumption Agreement

 

Annex B

Form of Management Services Agreement

 

 

i

--------------------------------------------------------------------------------


 

STOCKHOLDERS’ AGREEMENT

 

THIS AGREEMENT (this “Agreement”) is made as of January 23, 2007 by and among
RDA Holding Co., a corporation organized under the laws of the State of Delaware
(the “Company”), RDA Investors I, LLC, a limited liability company organized
under the laws of the State of Delaware (“Ripplewood I”), RDA Investors II, LLC,
a limited liability company organized under the laws of the State of Delaware
(“Ripplewood II”), RDA Investors III, LLC, a limited liability company organized
under the laws of the State of Delaware (together with Ripplewood I and
Ripplewood II, “Ripplewood”), J. Rothschild Group (Guernsey) Ltd., a company
organized under the laws of Guernsey, Channel Islands (“Rothschild”), GoldenTree
Asset Management, LP, a limited partnership organized under the laws of Delaware
(together with Ripplewood and Rothschild, the “Original Stockholders”), and the
other Stockholders of the Company party hereto from time to time.

 

W I T N E S S E T H:

 

WHEREAS, the Company, Doctor Acquisition Co., a corporation organized under the
laws of the State of Delaware and a wholly owned subsidiary of the Company
(“Merger Sub”), and The Reader’s Digest Association, Inc., a corporation
organized under the laws of the State of Delaware (“RDA”), entered into an
Agreement and Plan of Merger dated as of November 16, 2006 (as such agreement
may be amended, supplemented or otherwise modified from time to time, the
“Merger Agreement”);

 

WHEREAS, pursuant to the terms and conditions of the Merger Agreement, Merger
Sub will merge with and into RDA (the “Acquisition”), and RDA shall continue as
the surviving corporation (the “Surviving Corporation”) and as a wholly owned
subsidiary of the Company;

 

WHEREAS, on the date hereof the Company is entering into agreements to acquire
WRC Media, Inc., a corporation organized under the laws of the State of Delaware
(“WRC”), and Direct Holdings U.S. Corp., a corporation organized under the laws
of the State of Delaware (“DHUS”) (the potential acquisition of either or both
of WRC and DHUS, the “Combination”); and pursuant to the applicable acquisition
agreements certain investors in the WRC and DHUS businesses will receive Common
Stock as consideration, which investors will be required to enter into
Assumption Agreements hereto;

 

WHEREAS, for U.S. Federal income tax purposes, the parties hereto intend that
(x) the contribution of capital by the Original Stockholders and the other
common and preferred equity investors in the Company in connection with the
Acquisition and (y) the Combination shall together constitute a transaction
described under Section 351 of the U.S. Internal Revenue Code of 1986, as
amended (the “Code”);

 

WHEREAS, pursuant to subscription agreements to be entered into as of the
Closing Date by each of the Original Stockholders and each other Stockholder to
become a party hereto as of the Closing Date (other than the Stockholders who
receive Common Stock as consideration in the Combination), on the one hand, in
form and substance reasonably satisfactory to the Company, each such Stockholder
will purchase from the Company, and

 

1

--------------------------------------------------------------------------------


 

the Company will issue to such Stockholder, the number of shares of Common Stock
set forth in Schedule I next to the name of such Stockholder (or in the case of
Stockholders not set forth on Schedule I, as separately agreed), in each case
for $10 in cash per share of Common Stock and on the other terms and conditions
set forth in the applicable subscription agreement;

 

WHEREAS, the parties hereto deem it to be in their best interests to enter into
an agreement establishing and setting forth their agreement with respect to
certain rights and obligations associated with ownership of Stock; and

 

WHEREAS, this Agreement shall become effective immediately following the
Closing.

 

NOW, THEREFORE, in consideration of the premises and of the mutual covenants and
obligations hereinafter set forth, the parties hereto hereby agree as follows:

 

Section 1.               Certain Definitions.

 

As used herein, the following terms shall have the following meanings:

 

“1940 Act”: The United States Investment Company Act of 1940, as amended, and
the rules and regulations promulgated thereunder.

 

“Acquisition”: As defined in the recitals.

 

“Affiliate”: With respect to any Person, any Person directly or indirectly
controlling, controlled by or under common control with such first Person. The
term “control” means the possession, directly or indirectly, of the power to
direct or cause the direction of the management and policies of a Person,
whether through the ownership of voting securities, by contract or otherwise;
provided that no Stockholder shall be deemed to be an Affiliate of any other
Stockholder solely as a result of being a party to this Agreement or the
transactions contemplated hereby; provided further that none of the Company or
any of its subsidiaries shall be deemed to be an Affiliate of any Stockholder
and no Stockholder or any of its Affiliates shall be deemed to be an Affiliate
of the Company or any of its subsidiaries.

 

“Affiliate Transferee”: As defined in Section 3(a).

 

“Agreement”: As defined in the preamble.

 

“Assignee”: As defined in Section 3(a).

 

“Assumption Agreement”: A writing substantially in the form attached hereto as
Annex A whereby a Person becomes a party to this Agreement.

 

“Board”: As defined in Section 7(a).

 

“Business Day”: A day which is not a Saturday, Sunday or day on which banks in
New York City are authorized or required by law to close.

 

2

--------------------------------------------------------------------------------


 

“Closing”: As defined in the Merger Agreement.

 

“Closing Date”: As defined in the Merger Agreement.

 

“Code”: As defined in the recitals.

 

“Combination”: As defined in the recitals.

 

“Common Stock”: The common stock, par value $1.00 per share, of the Company.

 

“Company”: As defined in the preamble.

 

“Demand Notice”: As defined in Section 9.1(a).

 

“DHW”: As defined in the recitals.

 

“Director” and “Directors”: As defined in Section 7(a).

 

“Drag-Along Notice”: As defined in Section 5(a).

 

“Drag-Along Sale”: As defined in Section 5(a).

 

“Drag-Along Stockholders”: As defined in Section 5(a).

 

“Effective Time”: As defined in the Merger Agreement.

 

“Exchange Act”: The United States Securities Exchange Act of 1934, as amended,
and the rules and regulations promulgated thereunder.

 

“First Offer Acceptance”: As defined in Section 3(c)(i).

 

“First Offer Marketing Period”: As defined in Section 3(c)(ii).

 

“First Offer Notice”: As defined in Section 3(c)(i).

 

“First Offer Offeree”: As defined in Section 3(c)(i).

 

“First Offer Transferor”: As defined in Section 3(c)(i).

 

“HSR Act”: As defined in Section 3(c)(i).

 

“Indemnified Party”: As defined in Section 10(a).

 

“Initial Public Offering”: The initial bona fide underwritten public offering
and sale of Common Stock pursuant to an effective registration statement under
the Securities Act that results in (i) proceeds to the Stockholders and the
Company of at least $50 million and (ii) the listing of the Common Stock on a
United States national securities exchange or the quotation of such Common Stock
on a United States inter-dealer quotation system.

 

3

--------------------------------------------------------------------------------


 

“Management Services Agreement”: The Management Services Agreement to be entered
into as of the Closing Date by and among the Company and the Original
Stockholders in the form attached hereto as Annex B.

 

“Merger Sub” As defined in the recitals.

 

“Merger Agreement”: As defined in the recitals.

 

“New Stock”: Any Stock that is issued or otherwise created by the Company
subsequent to the Closing Date; provided, however, that the term “New Stock”
does not include Stock (i) issued pursuant to the acquisition of, or investment
in, another Person by the Company or any of its subsidiaries, whether by merger,
consolidation, purchase or exchange of stock or assets or reorganization or
otherwise; (ii) issued in connection with any stock split or stock dividend of
the Company; (iii) issued in connection with, or with any refinancing of, the
Financing (as defined in the Merger Agreement) or any alternative Financing that
includes financing for the Combination; (iv) issued pursuant to any registered
public offering; (v) issued to employees of the Company or any of its
subsidiaries under any incentive plan or upon exercise of options granted under
any incentive stock option plan; or (vi) the issuance of which, individually or
in the aggregate with any prior issuance of shares of Stock of the Company
(other than any such prior issuances exempted under clauses (i) through (v) of
this definition), results in a decrease to the percentage of outstanding Stock
held by any Stockholder of not more than 1%.

 

“Offer Date”: As defined in Section 3(c)(i).

 

“Offer Price”: As defined in Section 3(c)(i).

 

“Offered Stock”: As defined in Section 3(c)(i).

 

“Original Stockholders”: As defined in the preamble.

 

“Other Stockholders”: The Stockholders other than Ripplewood.

 

“Permitted Transferee”: As defined in Section 3(a).

 

“Person”: Any individual, partnership, corporation, limited liability company,
limited company, unincorporated organization or association, trust (including
the trustees thereof, in their capacity as such), joint venture, joint-stock
company or other entity or organization, including a government or governmental
agency.

 

“RDA”: As defined in the recitals.

 

“Registrable Securities”: At any time, (a) any shares of Stock (other than Stock
Equivalents) held by a Stockholder, (b) any shares of Stock issuable upon
conversion, exchange or exercise of any Stock Equivalent of the Company held by
a Stockholder (whether or not so converted, exchanged or exercised, provided
that the conversion, exchange or exercise occurs not later than the
effectiveness of the registration) and (c) any securities of the Company issued
in exchange for or in respect of any of the

 

4

--------------------------------------------------------------------------------


 

foregoing, whether pursuant to a merger or consolidation, as a result of any
stock split or reclassification of, or share dividend on, any of the foregoing
or otherwise. For purposes of this Agreement, any Registrable Securities shall
cease to be Registrable Securities when (i) a registration statement covering
such Registrable Securities has been declared effective and such Registrable
Securities have been disposed of pursuant to such effective registration
statement, (ii) such Registrable Securities shall have been disposed of pursuant
to Rule 144, (iii) such Registrable Securities are sold by a Person in a
transaction in which the rights under the provisions of this Agreement relating
to registration are not assigned or (iv) such Registrable Securities shall cease
to be outstanding.

 

“Registration Expenses”: As defined in Section 9.4(c).

 

“Registration Indemnified Party”: As defined in Section 9.6(c).

 

“Registration Indemnifying Party”: As defined in Section 9.6(c).

 

“Requesting Demand Stockholder”: As defined in Section 9.1(a).

 

“Required Interest”: As defined in Section 16(f).

 

“Ripplewood”: As defined in the preamble.

 

“Ripplewood I”: As defined in the preamble.

 

“Ripplewood II”: As defined in the preamble.

 

“Rule 144”: Rule 144 promulgated under the Securities Act.

 

“SEC”: The United States Securities and Exchange Commission.

 

“Securities Act”: The United States Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

 

“Senior PIK Preferred Stock”: The series of senior pay-in-kind preferred stock,
par value $0.01 per share, of the Company, to be issued as of the Closing Date,
in connection with the financing for the Merger Agreement.

 

“Stock”: (i) any Common Stock, (ii) any other capital stock of the Company that
(x) has voting rights generally and not only in limited circumstances or
(y) shares in the proceeds of a liquidation or dissolution of the Company on a
basis that is tied to the proceeds payable with respect to Common Stock and
(iii) any Stock Equivalents of the Company, in each case, whether owned on the
date hereof or acquired hereafter.

 

“Stock Equivalents”: Securities, including options, that are, or may become,
convertible into or exchangeable or exercisable for Stock, including any
options, warrants or rights to acquire Stock.

 

“Stockholder” or “Stockholders”: The Original Stockholders and any other
subsequent holder of Stock who agrees to be bound by the terms of this
Agreement,

 

5

--------------------------------------------------------------------------------


 

including each Person who acquires Common Stock on the Closing Date in
connection with the acquisition of Senior PIK Preferred Stock or in connection
with the Combination.

 

“Surviving Corporation”: As defined in the recitals.

 

“Tag-Along Notice”: As defined in Section 4(a)(i).

 

“Tag-Along Sale”: As defined in Section 4(a)(i).

 

“Tag-Along Seller”: As defined in Section 4(a)(i).

 

“Tagging Stockholder”: As defined in Section 4(a)(ii).

 

“Transfer”: To sell, transfer, assign, distribute, pledge, encumber or otherwise
dispose of any Stock, either voluntarily or involuntarily. Any sale, transfer,
assignment, distribution, pledge, encumbrance or other disposition of any
ownership interests in any entity that is a direct or indirect beneficial or
record owner of any Stock, or any other transaction that has the economic effect
of Transferring Stock, shall be deemed to be a Transfer of Stock by the
Stockholder directly owning such Stock. Notwithstanding the foregoing, it is
understood and agreed that a Transfer shall not include (a) any Transfer of any
ownership interests in Ripplewood Partners I, L.P. or Ripplewood Partners II,
L.P. (or in any of their partners) or in any entity that owns Stock among a
diverse group of other assets, (b) any distribution of Stock to any direct or
indirect holders of ownership interests in Ripplewood or any such entity that
owns Stock among a diverse group of other assets, so long as the transferee is a
Stockholder (or agrees to become a Stockholder in connection therewith), or
(c) any indirect Transfer which the Company determines should not under the
circumstances be treated as a Transfer.

 

“United States” or “U.S.”: The United States of America, its territories and
possessions, any State of the United States of America and the District of
Columbia, as the context requires.

 

“Unwinding Event”: As defined in Section 3(a).

 

“VCOC Stockholder”: A Stockholder or any Affiliate thereof that is intended to
qualify as a “venture capital operating company” within the meaning of 29 C.F.R.
§ 2510.3-101(d).

 

“WRC”: As defined in the recitals.

 

6

--------------------------------------------------------------------------------


 

Section 2.               Methodology for Calculations. For all purposes of this
Agreement, the proposed Transfer or the Transfer of a Stock Equivalent shall be
treated as the proposed Transfer or the Transfer of the shares of Stock into
which such Stock Equivalent can be converted, exchanged or exercised. All
holdings of Stock by Persons who are Affiliates of each other shall be
aggregated for purposes of meeting any threshold tests under this Agreement;
provided that equitable adjustment to the calculation of such holdings shall be
made in the event that more than one class of Stock of the Company is issued.

 

Section 3.               Restrictions on Transfers of Stock; Right of First
Offer.

 

(a)   Without the consent of Ripplewood acting in its sole discretion, no
Stockholder may Transfer its Stock in whole or in part to any Person (an
“Assignee”) prior to the sixth anniversary of the Closing Date, after which time
a Stockholder may Transfer all or any portion of its Stock to another Person
only in accordance with the terms of this Section 3, Section 4 or Section 5 (a
“Permitted Transferee”); provided that a Stockholder may at any time and from
time to time (A) Transfer all or a portion of its Stock to one or more
Affiliates of such Stockholder (an “Affiliate Transferee”), and (B) Transfer its
Stock in accordance with Section 4 as a Tagging Stockholder or Section 5 as a
Drag-Along Stockholder, in each case without the consent of Ripplewood. In the
event a transaction or event is contemplated in which any such Affiliate
Transferee will cease to qualify as an Affiliate Transferee (an “Unwinding
Event”), then (i) such Affiliate Transferee will promptly notify the Company of
the pending occurrence of such Unwinding Event and (ii) prior to such Unwinding
Event, such Affiliate Transferee will take all actions necessary to effect a
transfer of all of the Stock held by such Affiliate Transferee either back to
the Person who originally transferred such Stock to it or to another Affiliate
of such original transferor. In the event of any purported Transfer by a
Stockholder of any Stock in violation of the provisions of this Agreement, such
purported Transfer will be void and of no effect, and the Company or the
applicable Stockholder, as the case may be, will not give effect to such
Transfer.

 

(b)   No Transfer shall be made pursuant to Section 3(a) unless:

 

(i)     such Transfer would not violate the Securities Act or other securities
laws applicable to the Company or the Stock to be Transferred;

 

(ii)    such Transfer would not jeopardize the tax treatment intended by
Section 16(m);

 

(iii)   such Transfer would not cause the Company to become subject to the 1940
Act;

 

(iv)   such Transfer would not require the Company to register a class of equity
securities under Section 12 of the Exchange Act or any similar provision of any
applicable foreign securities laws; and

 

(v)    any transferee of Stock (including Affiliate Transferees, but excluding
transferees who acquire shares of Stock pursuant to Section 5 or in a registered
offering pursuant to Section 9 or, following the Initial Public Offering, in a
bona fide widely

 

7

--------------------------------------------------------------------------------


 

distributed sale either to the public or pursuant to Rule 144), at the time of
and as a condition to such Transfer, becomes a party to this Agreement by
executing and delivering to the Company an Assumption Agreement.

 

Upon executing and delivering an Assumption Agreement, the transferee will be
treated as a Stockholder for all purposes hereof and shall succeed to the rights
of the transferring Stockholder hereunder, except as otherwise provided in this
Agreement or the Assumption Agreement.

 

In its reasonable discretion, the Company may condition any Transfer to be made
pursuant to this Section 3 upon receipt of an opinion of counsel (who may be
counsel for the Company and who with respect to Section 3(b)(ii) must be tax
counsel) to the effect that such Transfer complies with this Section 3, which
opinion and counsel shall be reasonably satisfactory to the Company; provided
that if the Transfer is conditioned on an opinion of tax counsel relating to
Section 3(b)(ii), the Company may impose such condition only during the six
months following the Closing Date.

 

(c)   Right of First Offer. (i) Subject to the provisions of Section 9.5(b), if
at any time any or all of the Stock held by any Other Stockholder (each such
Other Stockholder, a “First Offer Transferor”) is proposed to be Transferred to
any Person in a Transfer permitted pursuant to Section 3(a) (other than to an
Affiliate of such First Offer Transferor or in accordance with Section 4 as a
Tagging Stockholder or Section 5 as a Drag-Along Stockholder), the First Offer
Transferor shall give Ripplewood (the “First Offer Offeree”) written notice (the
“First Offer Notice”) of its bona fide intention to Transfer such Stock
indicating the number of shares of Stock to be offered for Transfer (the
“Offered Stock”), the price in cash at which the First Offer Transferor proposes
to Transfer the Offered Stock (the “Offer Price”) and all other material terms
and conditions on which the First Offer Transferor proposes to Transfer the
Offered Stock (including the identity of the proposed Transferee). Delivery of a
First Offer Notice shall constitute an offer by the First Offer Transferor,
irrevocable through and including the Offer Date (as defined below) to Transfer
to the First Offer Offeree, subject to the terms of this Section 3(c), all (but
not less than all) of the Offered Stock at the Offer Price. During the 15 days
following the receipt of such First Offer Notice (such 15th day, for the
purposes of this Section 3(c), the “Offer Date”), the First Offer Offeree shall
have the right to exercise the right to purchase, at the Offer Price, the
Offered Stock by delivery of a reply notice (a “First Offer Acceptance”) to the
First Offer Transferor setting forth (x) its irrevocable election to purchase
from the First Offer Transferor all of the Offered Stock, (y) closing
arrangements and (z) a closing date not less than 30 nor more than 60 days
following the Offer Date (unless a longer period of time is necessary to comply
with the requirements of the Hart-Scott-Rodino Antitrust Improvements Act of
1976, as amended (the “HSR Act”), or to obtain any other consent required to
effect such purchase and sale, in which case such longer period). The First
Offer Acceptance shall constitute a binding commitment of the First Offer
Offeree to purchase, and a binding commitment of the First Offer Transferor to
Transfer, all of the Offered Stock at the Offer Price. The First Offer
Transferor shall transfer to the First Offer Offeree the Offered Stock, free and
clear of all liens, and shall deliver to the First Offer Offeree such other
documents and instruments of transfer as the First Offer Offeree reasonably may
request.

 

8

--------------------------------------------------------------------------------


 

(ii) In the event there has not been a timely election by the First Offer
Offeree to purchase the Offered Stock in accordance with Section 3(c)(i), then
for a period of 60 days immediately following the Offer Date (unless a longer
period of time is necessary to comply with the requirements of the HSR Act or to
obtain any other consent required to effect such purchase and sale, in which
case such longer period) (the “First Offer Marketing Period”), the First Offer
Transferor may Transfer, subject to the terms and provisions of this Agreement,
the Offered Stock at a price not less than the Offer Price and on the same terms
and conditions as provided in the First Offer Notice to the First Offer Offeree.
If such Transfer is not made within the First Offer Marketing Period or is
proposed to be made at a price that is less than the Offer Price or not on the
same terms and conditions as provided in the First Offer Notice to the First
Offer Offeree, (x) no Transfer of Stock shall be made unless and until a further
application of the procedure set forth in Section 3(c)(i) shall have been made
with respect to any such prospective Transfer of Stock and (y) the First Offer
Transferor may not offer to Transfer its Stock to any Person (including the
First Offer Offeree pursuant to this Section 3(c)) until the date that is six
months after the last day of the First Offer Marketing Period.

 

Section 4.               Tag-Along Rights.

 

(a)   Transfer of Stock. (i) Subject to the provisions of Section 9.5(b), if at
any time Stock held by any Stockholder (the “Tag-Along Seller”) is proposed to
be Transferred to any Person (other than to an Affiliate of such Tag-Along
Seller, to Ripplewood pursuant to Section 3(c) or in accordance with Section 4
as a Tagging Stockholder or Section 5 as a Drag-Along Stockholder) in an amount
that, together with any related Transfers of Stock by such Tag-Along Seller and
any of its Affiliates, exceeds either (x) 10% of the Stock originally acquired
by such Tag-Along Seller and its Affiliates, provided that such amount also
exceeds $2.5 million (based on the proposed Transfer price), or (y) $20 million
(based on the proposed Transfer price), and such Transfer shall otherwise be
permitted in accordance with Section 3 (each a “Tag-Along Sale”), then at least
20 days prior to the date proposed for such Tag-Along Sale, the Tag-Along Seller
shall provide to all other Stockholders a notice (the “Tag-Along Notice”)
stating the material terms and conditions of such proposed Tag-Along Sale
(including the amount of Stock to be Transferred, the consideration to be paid
for such Stock and the name of the proposed purchaser) and offer to all other
Stockholders the opportunity to participate in such Tag-Along Sale in accordance
with this Section 4 on the same terms and conditions as the Tag-Along Seller
(with appropriate adjustments as may be determined by the Company in the case of
an indirect Transfer of Stock; provided that any indemnities shall be made by
the Stockholders severally and not jointly.

 

(ii)   Within 10 Business Days of its receipt of the Tag-Along Notice, each
Stockholder that has elected (each such electing Stockholder, a “Tagging
Stockholder”) to participate in the Tag-Along Sale shall notify the Tag-Along
Seller and the Company of its election. Each Tagging Stockholder shall have the
right (without the consent of Ripplewood) to Transfer to the proposed purchaser
its pro rata share (based on its relative Stock ownership as compared to all
other Stockholders) of the Stock being sold in the Tag-Along Sale.

 

9

--------------------------------------------------------------------------------


 

(b)   Any notification by a Tagging Stockholder pursuant to Section 4(a) shall
be a final and binding commitment of such Tagging Stockholder to participate in
such Tag-Along Sale; provided, however, that in the event there is a material
change in the terms and conditions (including the consideration) of the
Tag-Along Sale, the Tag-Along Seller shall give written notice of such change to
each Tagging Stockholder, and each Tagging Stockholder shall thereafter have the
right to revoke its election to participate in the Tag-Along Sale by providing
written notice to the Tag-Along Seller within two Business Days of receiving the
notice of such change.

 

(c)   Notwithstanding anything contained in this Section 4, there shall be no
liability on the part of the Tag-Along Seller to the Tagging Stockholders if the
transfer of the Stock of the Tag-Along Seller pursuant to this Section 4 is not
consummated for any reason. Whether to effect a transfer of Stock, or to
terminate any such transaction prior to its consummation, is in the sole
discretion of such Tag-Along Seller.

 

Section 5.               Drag-Along Rights.

 

(a)   If at any time Ripplewood and/or any of its Affiliates proposes to
Transfer at least 50% of the Stock then held by Ripplewood and its Affiliates to
any Person (other than Affiliates of Ripplewood) (a “Drag-Along Sale”), then
Ripplewood may cause to be included in such Drag-Along Sale a proportionate
amount of the Stock held by each of the Other Stockholders (the “Drag-Along
Stockholders”) and shall provide notice at least 15 days prior to the date
proposed for such Drag-Along Sale (the “Drag-Along Notice”) to the Drag-Along
Stockholders stating the material terms and conditions of such Drag-Along Sale
(including the kind and amount of consideration to be paid for such Stock and
the name of the proposed purchaser).

 

(b)   In the event Ripplewood provides a Drag-Along Notice in accordance with
this Section 5, each Drag-Along Stockholder shall (i) be obligated to Transfer
to the proposed purchaser its Stock for the same consideration per Share and
otherwise on the same terms and conditions as Ripplewood and/or its Affiliates,
as applicable (with appropriate adjustments as may be determined by Ripplewood
in the case of an indirect Transfer of Stock), as such terms and conditions are
set forth in such Drag-Along Notice and (ii) execute and deliver such
instruments of conveyance and transfer and take such other actions as Ripplewood
or the proposed purchaser may reasonably require in order to carry out the terms
of this Section 5.

 

(c)   The instruments of conveyance and transfer for a Drag-Along Sale shall not
include any representations and warranties of any Drag-Along Stockholder except
such representations and warranties as are ordinarily given by a seller of
securities, including with respect to such seller’s authority to sell,
enforceability of agreements against such seller, such seller’s good title in
such securities and good title in such securities to be acquired by the
purchaser at the closing of such sale; provided, however, that all
representations and warranties, covenants, indemnities and agreements shall be
made by Ripplewood and/or its Affiliates, on the one hand, and each Drag-Along
Stockholder, on the other hand, thereunder severally and not jointly and that
any liability of Ripplewood and/or its Affiliates, as the case may be, and each
Drag-Along Stockholder thereunder

 

10

--------------------------------------------------------------------------------


 

shall be borne by each of them on a pro rata basis based on the relative number
of shares of Stock being sold by it.

 

Section 6.               New Securities; Distributions.

 

(a)   When and to the extent the Company determines that it will issue shares of
New Stock, the Company shall offer to each Stockholder its pro rata share of the
New Stock to be issued (based on its pro rata Stock ownership as compared to all
Stock issued and outstanding prior to the issuance of such New Stock), which
offer shall be made by written notice from the Company to the Stockholders.
Within 10 Business Days of its receipt of such notice, each Stockholder shall
notify the Company of the number of shares of New Stock the Stockholder requests
to purchase, subject to a maximum of such Stockholder’s pro rata share of such
New Stock as described in the immediately preceding sentence (it being
understood and agreed that the Company may make provision for Stockholders (on a
pro rata basis) to request to purchase more than their respective pro rata
shares of such New Stock, to the extent other Stockholders decline to purchase
such New Stock). Any request by a Stockholder pursuant to the immediately
preceding sentence shall be a final and binding commitment by such Stockholder
to purchase the shares of New Stock so requested.

 

Section 7.               Corporate Governance; Management.

 

(a)   The Board of Directors of the Company (the “Board”) shall be composed of
the number of directors (each a “Director” and collectively the “Directors”)
determined by Ripplewood in its discretion from time to time, which shall be at
least three Directors. Ripplewood shall be entitled to propose the appointment
of the Directors (including the Chairman of the Board and independent
Directors). At least one Director shall be “independent” for purposes of
Rule 10A-3 promulgated under the Exchange Act. The Company and each of the
Stockholders hereby agree to take all action necessary to effect the appointment
to the Board of each Director appointee of Ripplewood.

 

(b)   Any Director may resign upon delivery of written notice from such Director
to the Company and shall be removed by action of the Company or the Stockholders
at the request of Ripplewood.

 

(c)   Except as otherwise required by law or regulation, the Company and each of
the Stockholders shall use commercially reasonable best efforts to cause the
charter, by-laws or other comparable organizational documents of the Company
(and, to the extent necessary, the charter, by-laws or other comparable
organizational documents of any subsidiary of the Company) to contain
limitations on the liability of Directors to the fullest extent permissible
under the laws of the State of Delaware.

 

(d)   The Company shall use commercially reasonable best efforts to procure and
maintain during the term of this Agreement directors’ and officers’ liability
insurance for each of the Directors (at the Company’s reasonable expense) which
is comparable to that provided by other companies similar to the Company.

 

(e)   The Stockholders acknowledge that the holders of Senior PIK Preferred
Stock (voting as a class) shall have the right to appoint two observers to the
Board;

 

11

--------------------------------------------------------------------------------

 

provided that such observers shall not be entitled to vote on any matter. The
Company may also grant observer status to others from time to time.

 

Section 8.               Voting; Major Transactions. (a) Notwithstanding
anything to the contrary contained in this Agreement, each Stockholder of the
Company shall vote its respective shares of Stock, on all matters presented to
the Stockholders for their approval (other than matters requiring a
Stockholder’s approval pursuant to Section 8(b)), in such manner as such
Stockholder is directed by Ripplewood I. Upon becoming a Stockholder, each
Stockholder other than Ripplewood I hereby makes, constitutes and appoints
Ripplewood I, with full power of substitution and resubstitution, its true and
lawful attorney, for it and in its name, place and stead and for its use and
benefit, to act as its proxy in respect of any vote or approval of Stockholders
(other than matters requiring a Stockholder’s approval pursuant to
Section 8(b)). The proxy granted pursuant to this Section 8(a) is a special
proxy coupled with an interest and is irrevocable.

 

(b)  Without the affirmative vote or consent of Ripplewood I and the affirmative
vote or consent of a majority in interest of the Other Stockholders, the Company
shall not, and shall not permit its subsidiaries to (i) enter into any
transaction between the Company or any of its subsidiaries, on the one hand, and
Ripplewood or any of its Affiliates, on the other hand, other than the
Management Services Agreement, the payment of a $25 million transaction fee to
Ripplewood Holdings L.L.C. pursuant to a transaction fee agreement, the
Acquisition and the Combination, (ii) enter into a material line of business
that is unrelated to the existing business of the Company or any of its
Subsidiaries, (iii) make any amendment to the certificate of incorporation or
by-laws of the Company that would materially adversely affect the rights of the
Other Stockholders or (iv) make any acquisition or divestiture of assets that
have an enterprise value in excess of $400 million, other than the Acquisition
or the Combination.

 

Section 9.               Registration Rights.

 

9.1           Demand Registration.

 

(a)  At any time and from time to time, Ripplewood and, after 180 days (or
earlier if permitted by Ripplewood and the underwriter(s) in the Initial Public
Offering) following the consummation of the Initial Public Offering, any other
Original Stockholder (the “Requesting Demand Stockholder”) may, in a written
notice (a “Demand Notice”) to the Company, request that the Company file a
registration statement on any Form that is available to the Company for the
registration of securities (other than a Form S-4 or Form S-8 or any successor
or similar forms) under the Securities Act covering the registration of all or a
portion of such Requesting Demand Stockholder’s Registrable Securities, as
specified in the Demand Notice. In order to be valid, any Demand Notice after
the Initial Public Offering must request the registration of Registrable
Securities having an aggregate market value, based on the closing price of the
Common Sock on the most recent trading day prior to the date of such Demand
Notice, of not less than $25 million, and must otherwise provide the information
described in Section 9.3(a) or be followed by such information, when requested
as contemplated by Section 9.3(a). Following receipt of a valid Demand Notice,
the Company shall use commercially reasonable efforts, in accordance with
Section 9.4, to effect the registration of the

 

12

--------------------------------------------------------------------------------


 

Registrable Securities covered by such Demand Notice, subject to any “cutbacks”
imposed in accordance with Section 9.3(d).

 

(b)  The maximum number of registrations that the Company is required to effect
in response to Demand Notices given by Requesting Demand Stockholders is four
with respect to Ripplewood and one with respect to each other Original
Stockholder. A registration requested by a Demand Notice shall not be deemed to
have been effected on behalf of a Requesting Demand Stockholder unless (i) the
related registration statement has been declared effective by the SEC, (ii) such
registration statement has remained effective for the period set forth in
Section 9.4(b) plus such longer period as, in the opinion of counsel for the
underwriter or underwriters, a prospectus is required by law to be delivered in
connection with the sale of Registrable Securities by an underwriter or dealer,
(iii) the offering of Registrable Securities pursuant to such registration is
not subject to any stop order, injunction or other similar order or requirement
of the SEC during such period and (iv) in the event of an underwritten offering,
the conditions to closing specified in the underwriting agreement entered into
in connection with such registration are satisfied pursuant to the terms of such
underwriting agreement. However, notwithstanding the requirement of clause (i),
if the Requesting Demand Stockholder withdraws its request prior to the related
registration statement being declared effective by the SEC, then such
registration will be deemed to have been effected for purposes of this
Section 9.1(b) unless (A) the Requesting Demand Stockholder pays the
Registration Expenses incurred by the Company through the date of such
withdrawal or (B) the withdrawal is due to the disclosure of material adverse
information relating specifically to the Company that the Requesting Demand
Stockholder did not know prior to submitting its Demand Notice. Furthermore, if
in a registered offering requested by a Requesting Demand Stockholder such
Requesting Demand Stockholder is subject to a cutback imposed in accordance with
Section 9.3(d) of more than 50% of the Registrable Securities as to which it has
requested registration, such Requesting Demand Stockholder shall not be deemed
to have used one of its “demand rights” in connection with such offering.

 

(c)  As soon as reasonably practicable, but in no event later than 30 days,
after receiving a valid Demand Notice, the Company shall file with the SEC a
registration statement covering all of the Registrable Securities covered by
such Demand Notice as well as any other Registrable Securities as to which
registration is properly requested in accordance with Section 9.2 (which other
Registrable Securities may be included by means of a pre-effective amendment),
but subject in both cases to any cutbacks imposed in accordance with
Section 9.3(d). However, if this filing deadline would otherwise occur within
120 days following the effective date of any other registration statement with
respect to which the Stockholders have been entitled to join pursuant to
Section 9.2 (180 days in the case of the registration statement for the Initial
Public Offering), then the Company may defer the filing date until after such
120th day (or 180th day in the case of the registration statement for the
Initial Public Offering).

 

(d)  In the case of a shelf registration statement, the Company shall not be
required to keep such registration statement effective for longer than (i) one
year following the effectiveness of the registration statement or, if earlier,
(ii) the date on which (x) all of the Registrable Securities covered by the
registration statement have been sold pursuant

 

13

--------------------------------------------------------------------------------


 

thereto and (y) the date on which all Registrable Securities held by the
Requesting Demand Stockholder are eligible for sale without volume restrictions
pursuant to Rule 144.

 

(e)  In the event that, following the receipt of a Demand Notice, (i) the
Company is in possession of material non-public information the disclosure of
which the Board determines, in its reasonable judgment and in good faith, would
be materially adverse to the Company and would not otherwise be required under
any applicable law to be publicly disclosed and (ii) the Company gives the
Requesting Demand Stockholder written notice of such determination, the Company
shall, notwithstanding the provisions of Section 9.1 hereof, be entitled to
postpone for up to an aggregate of 120 days in any 12-month period the filing of
any registration statement otherwise required to be prepared and filed by it
pursuant to Section 9.1 hereof. In the event the Company postpones the filing of
any registration statement pursuant to the preceding sentence, the Requesting
Demand stockholder may withdraw its Demand Notice prior to the filing of the
registration statement and shall not be deemed to have used one of its “demand
rights”.

 

9.2           Piggyback Registration.

 

(a)  If at any time following the consummation of the Initial Public Offering
the Company intends to file a registration statement under the Securities Act
(other than a registration statement on Form S-4 or S-8 or any successor or
similar forms) covering a primary or secondary offering of any Stock, whether in
response to a valid Demand Notice or otherwise, the Company shall promptly give
each Stockholder written notice specifying the date on which the Company
anticipates filing such registration statement and advising each such party of
its right to have its Registrable Securities included in such registration in
accordance with this Section 9. Each Stockholder will then have the opportunity,
by written notice received by the Company no later than 10 Business Days after
such Stockholder’s receipt of the Company’s notice of such proposed filing, to
request that all or a portion of such Stockholder’s Registrable Securities be
included in such registration statement.

 

(b)  Following receipt of any such timely request, the Company shall include in
such registration statement (including by means of a pre-effective amendment if
the registration statement has already been filed) all of the Registrable
Securities that such Stockholder requests for inclusion in such registration
statement, subject to any cutbacks imposed in accordance with Section 9.3(d),
and the Company shall use commercially reasonable efforts in accordance with
Section 9.4 to effect the registration of all such Registrable Securities.
However, if at any time after giving written notice of its intention to file
such a registration statement and prior to the effective date of such
registration statement, the Company decides for any reason not to proceed with
the proposed registration (including because the Requesting Demand Stockholder
withdraws its request pursuant to Section 9.1), then the Company shall give
written notice of such decision to the parties holding Registrable Securities,
at which point the Company will be relieved of its obligation to register any
Registrable Securities in connection with such registration (but not from its
obligation to pay the related Registration Expenses); provided that this right
on the part of the Company shall not affect the Company’s obligation to proceed
with a registration validly requested under Section 9.1 and to include in such
registration the

 

14

--------------------------------------------------------------------------------


 

Registrable Securities requested for inclusion by any Stockholder pursuant to
this Section 9.2.

 

(c)  In connection with any underwritten offering, the Company shall not be
required under Section 9.2 to include Registrable Securities in such
underwritten offering unless the holders intending to sell Registrable
Securities accept the terms of the underwriting of such offering that have been
reasonably agreed upon between the Company, the Requesting Demand Stockholder
(if any) and the underwriters selected in accordance with this Agreement, but no
Stockholder will be required to make representations or warranties to the
underwriters or other purchasers or to provide indemnities other than as
specified in this Agreement, and all such representations and warranties shall
be on a several and not joint basis.

 

9.3           Rights and Obligations of Holders in Connection with a
Registration.

 

(a)  The Stockholders participating in a registration in accordance with this
Section 9 shall furnish to the Company such information regarding themselves,
the Registrable Securities held by them and the intended method of disposition
and plan of distribution of such securities as the Company may reasonably
request and as may reasonably be required in connection with the registration to
be effected by the Company.

 

(b)  The Stockholders participating in a registered offering in accordance with
this Section 9 will, if it is an underwritten offering, enter into an
underwriting agreement, to be negotiated by the Company and its counsel, in
customary form, which agreement will contain such representations and warranties
by and obligations of the Company as are customarily contained in underwriting
agreements generally, including, without limitation, customary indenmification
and contribution provisions. Customary representations and warranties by, and
the other agreements on the part of, the Company to and for the benefit of such
underwriters shall also be made to and for the benefit of the Stockholders
participating in such offering in a manner customary for such transaction. No
Stockholder of Registrable Securities shall be required to make any
representations or warranties to or agreements with the Company or the
underwriters other than those representations, warranties and agreements
(including limited indemnification with respect to written information supplied
by such Stockholder with respect to itself) regarding such Stockholder as are
customarily given by non-controlling stockholders seeking to sell shares in an
underwritten secondary offering; provided, however, that if any Stockholder of
Registrable Securities disapproves of the terms of the underwriting, such
Stockholder’s sole remedy shall be to elect to withdraw all of its Registrable
Securities by written notice to the Company, the managing underwriter and, if
applicable, the Requesting Demand Stockholder. The Registrable Securities so
withdrawn shall also be withdrawn from registration and the corresponding Demand
Notice of such Requesting Demand Stockholder, if any, shall also be deemed to
have been withdrawn.

 

(c)  The Company will have the right to select the underwriters in connection
with any registered offering in accordance with this Section 9.

 

15

--------------------------------------------------------------------------------


 

(d)  If the managing underwriter or underwriters determine in their reasonable
business judgment that the total amount of Registrable Securities and other
securities of the Company proposed to be included in an offering to which
Section 9.1 or Section 9.2 applies is such as to materially adversely affect the
success of such offering, then the Company shall only be obligated to include in
such registered offering the amount of securities which the Company is so
advised can be sold in such offering, as follows:

 

(i)  if such registration includes a registration of shares of securities to be
offered for sale by the Company (other than in connection with a registration in
response to a Demand Notice), the Company shall include in such registration, to
the extent of available capacity, first, all such securities that the Company
proposes to be included in such registration, and second, the Registrable
Securities requested to be included in such registration by the Stockholders,
pro rata among them in the proportion that the number of Registrable Securities
sought to be registered by each of them bears to the total number of Registrable
Securities sought to be registered by all of them; and

 

(ii)  if such registration is a registration of Registrable Securities in
response to a Demand Notice, then the Company shall include in such
registration, to the extent of available capacity, first, the Registrable
Securities requested to be included in such registration by the Stockholders pro
rata among them in the proportion that the number of Registrable Securities
sought to be registered by each of them bears to the total number of Registrable
Securities sought to be registered by all of them, and second, such securities
that the Company proposes to be included in such registration.

 

(e)  Each Stockholder of Registrable Securities agrees that, upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 9.4(a)(viii), such Stockholder shall forthwith discontinue disposition
of Registrable Securities pursuant to the registration statement covering such
Registrable Securities until such Stockholder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 9.4(a)(viii) and, if
so directed by the Company, such Stockholder shall deliver to the Company (at
the Company’s expense) all copies, other than permanent file copies then in such
Stockholder’s possession, of the prospectus covering such Registrable Securities
current at the time of receipt of such notice; provided, however, that any
period of time during which a Stockholder must discontinue disposition of
Registrable Securities shall not be included in the determination of a period of
distribution for purposes of Section 9.4(b).

 

9.4           Obligations of the Company in Connection with a Registration.

 

(a)  Whenever required under Section 9.1 or Section 9.2 to use commercially
reasonable efforts to effect the registration of any Registrable Securities, the
Company shall, as expeditiously as reasonably practicable (but subject to
Section 9.1(d), Section 9.1(e) and any other applicable provisions in this
Section 9):

 

(i)  prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use commercially reasonable efforts to cause such
registration statement to become and remain effective for the period of the
distribution contemplated thereby determined as provided in Section 9.4(b);

 

16

--------------------------------------------------------------------------------


 

(ii)  before filing a registration statement or prospectus or any amendments or
supplements thereto, furnish to counsel of the holders of such Registrable
Securities copies of all such documents proposed to be filed, which documents
will be subject to the reasonable review and comment of such counsel, and such
other documents reasonably requested by such counsel, including any comment
letter from the SEC, and provide such counsel reasonable opportunity to
participate in the preparation of such registration statement and each
prospectus included therein (including any amendments and supplements thereto)
and such other opportunities to conduct a reasonable investigation within the
meaning of the Securities Act, including reasonable access to the Company’s
books and records, officers, accountants and other advisors;

 

(iii)  prepare and file with the SEC such amendments and supplements to such
registration statement and the prospectus used in connection therewith
(A) reasonably requested by any Stockholder of such Registrable Securities (to
the extent such request relates to information relating to such Stockholder) and
(B) as may be necessary to keep such registration statement effective for the
period of distribution contemplated thereby determined as provided in
Section 9.4(b) and comply in all material respects with the provisions of the
Securities Act with respect to the disposition of all Registrable Securities
covered by such registration statement, and furnish to the Stockholders of such
Registrable Securities copies of any such amendments and supplements prior to
their being used or filed with the SEC;

 

(iv)  furnish to the selling holders of Registrable Securities such numbers of
copies of the registration statement and the prospectus included therein
(including each preliminary prospectus and any amendments or supplements thereto
in conformity with the requirements of the Securities Act, and, in each case
including all exhibits thereto and all documents incorporated by reference
therein) and such other documents and information as they may reasonably request
and make available for inspection by the parties referred to in
Section 9.4(a)(xv) such financial and other information and books and records of
the Company, and cause the officers, Directors, employees, counsel and
independent certified public accountants of the Company to respond to such
inquiries, as shall be reasonably necessary, in the judgment of the respective
counsel referred to in Section 9.4(a)(xv), to conduct a reasonable investigation
within the meaning of Section 11 of the Securities Act;

 

(v)  use commercially reasonable efforts to register or qualify the Registrable
Securities covered by such registration statement under such securities or blue
sky laws of such jurisdictions as any selling Stockholder or underwriter of
Registrable Securities reasonably requests and do any and all other acts and
things which may be reasonably necessary or advisable to enable such Stockholder
to consummate the disposition in such jurisdictions of the Registrable
Securities owned by such Stockholder; provided, however, that the Company will
not be required in connection therewith or as a condition thereto to
(A) register or qualify to do business in or file a general consent to service
of process in any jurisdiction wherein it would not, but for the requirements of
this Section 9.4(a)(v), be obligated to do so, or (B) take any action that would
subject it to more than de minimis taxation in a jurisdiction where it is not
already subject to tax but for the requirements of this paragraph;

 

17

--------------------------------------------------------------------------------


 

(vi)  promptly notify in writing each selling Stockholder of Registrable
Securities, their counsel, the sales or placement agent, if any, therefor and
the managing underwriter or underwriters, if any, thereof (A) when such
registration statement or the prospectus included therein or any prospectus
amendment or supplement or post-effective amendment has been filed, and, with
respect to such registration statement or any post-effective amendment, when the
same has become effective, (B) of any comments by the SEC or by any blue sky or
securities commissioner or regulator of any state with respect thereto or any
request by the SEC for amendments or supplements to such registration statement
or prospectus or for additional information, (C) of the issuance by the SEC of
any stop order suspending the effectiveness of such registration statement or
the initiation or threatening of any proceedings for that purpose, (D) if at any
time the representations and warranties of the Company contained in any
underwriting agreement or other customary agreement cease to be true and correct
in all material respects or (E) of the receipt by the Company of any
notification with respect to the suspension of the qualification of such
Registrable Securities for sale in any jurisdiction or the initiation or
threatening of any proceeding for such purpose;

 

(vii)  use commercially reasonable efforts to prevent the entry of and obtain
the withdrawal of any order suspending the effectiveness of such registration
statement or any post-effective amendment thereto at the earliest practicable
date;

 

(viii)  promptly notify in writing each selling Stockholder of Registrable
Securities, at any time when a prospectus relating to such Registrable
Securities is required to be delivered under the Securities Act, of the
happening of any event as a result of which the prospectus included or
incorporated by reference in such registration statement, as then in effect,
includes an untrue statement of a material fact or omits to state any material
fact required to be stated therein or necessary to make, in light of the
circumstances under which they were made, the statements therein not misleading,
and at the request of any such Stockholder promptly prepare and furnish to such
Stockholder a reasonable number of copies of a supplement to or an amendment of
such prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make, in light of the circumstances under which
they were made, the statements therein not misleading;

 

(ix)  furnish, at the request of any selling Stockholder of Registrable
Securities, if the method of distribution is by means of an underwriting, on the
date that the Registrable Securities are delivered to the underwriters for sale
pursuant to such registration, or if such Registrable Securities are not being
sold through underwriters, on the date that the registration statement with
respect to such Registrable Securities becomes effective, (A) a signed opinion,
dated such date, of the independent legal counsel representing the Company for
the purpose of such registration, addressed to the underwriters, if any, and to
the Stockholders making such request, as to such matters as such underwriters or
the Stockholders including Registrable Securities in such registration, as the
case may be, may reasonably request and as would be customary in such a
transaction; and (B) letters, dated such date and the date the offering is
priced, from the independent certified public accountants of the Company,
addressed to the underwriters, if any, and to the Stockholders making such
request and, if such accountants refuse to deliver such letters to such

 

18

--------------------------------------------------------------------------------


 

Stockholders, then to the Company (x) stating that they are independent
certified public accountants within the meaning of the Securities Act and that,
in the opinion of such accountants, the financial statements and other financial
data of the Company included or incorporated by reference in the registration
statement or the prospectus, or any amendment or supplement thereto, comply as
to form in all material respects with the applicable accounting requirements of
the Securities Act and (y) covering such other financial matters (including
information as to the period ending not more than five Business Days prior to
the date of such letters) with respect to the registration in respect of which
such letter is being given as such underwriters or the Stockholders holding a
majority of the Registrable Securities included in such registration, as the
case may be, may reasonably request and as would be customary in such a
transaction;

 

(x)  provide a transfer agent and registrar for all such Registrable Securities
not later than the effective date of such registration;

 

(xi)  enter into customary agreements (including if the method of distribution
is by means of an underwriting, an underwriting agreement in customary form,
including customary indemnification provisions substantially consistent with
Section 9.6 and, to the extent required by the underwriters, customary lock-up
provisions substantially consistent with Section 9.7) and take such other
actions as are reasonably required in order to expedite or facilitate the
disposition of the Registrable Securities to be so included in the registration
statement;

 

(xii)  use commercially reasonable efforts to obtain the governmental and self
regulatory organization authorizations which may be required to effect such
registration or the offering or sale in connection therewith or to enable the
selling Stockholders to offer, or to consummate the disposition of, their
Registrable Securities;

 

(xiii)  use commercially reasonable efforts to cause all Registrable Securities
covered by the registration statement to be approved for listing on a U.S.
national securities exchange or approved for traded on a national interdealer
quotation system, and cooperate with the selling Stockholders of Registrable
Securities and the managing underwriter or underwriters, if any, to facilitate
the timely preparation and delivery of certificates representing such
Registrable Securities to be sold, which certificates shall conform to the
requirements of such national securities exchange or interdealer quotation
system and shall not bear any restrictive legends, and, in the case of an
underwritten offering, enable such Registrable Securities to be in such
denominations and registered in such names as the managing underwriter or
underwriters may request at least two Business Days prior to any sale of such
Registrable Securities;

 

(xiv)  otherwise comply in all material respects with all applicable rules and
regulations of the SEC, and make available to its security holders, as soon as
reasonably practicable, but not later than 18 months after the effective date of
the registration statement, an earnings statement covering the period of at
least 12 months beginning with the first full month after the effective date of
such registration statement, which earnings statement shall satisfy the
provisions of Section 10(a) of the Securities Act and Rule 158 promulgated
thereunder;

 

19

--------------------------------------------------------------------------------


 

(xv)  make available for inspection by any selling Stockholder of Registrable
Securities, any underwriter participating in any disposition pursuant to such
registration statement and any attorney, accountant or other agent retained by
any such Stockholder or underwriter, all financial and other records, pertinent
corporate documents and properties of the Company, and cause the Company’s
officers, Directors, employees and independent accountants to supply all
information reasonably requested by any such Stockholder, underwriter, attorney,
accountant or agent in connection with such registration statement;

 

(xvi)  permit any selling Stockholder of Registrable Securities that, in its
sole and exclusive judgment, might be deemed to be an underwriter or a
controlling Person of the Company to participate in the preparation of such
registration or comparable statement and to require the insertion therein of
material, furnished to the Company in writing, which in the reasonable judgment
of the Stockholder and its counsel should be included;

 

(xvii)  if requested by the managing underwriter or agent or any selling
Stockholder of Registrable Securities covered by the registration statement,
promptly incorporate in a prospectus supplement or post-effective amendment such
information as the managing underwriter or agent or such Stockholder reasonably
requests to be included therein, including, with respect to the number of
Registrable Securities being sold by such Stockholder to such underwriter or
agent, the purchase price being paid therefor by such underwriter or agent and
with respect to any other terms of the underwritten offering of the Registrable
Securities to be sold in such offering, and make all required filings of such
prospectus supplement or post-effective amendment as soon as reasonably
practicable after being notified of the matters incorporated in such prospectus
supplement or post-effective amendment;

 

(xviii)  cause the Company’s executive officers to use, in accordance with
customary practice, their commercially reasonable best efforts to support the
marketing of the Registrable Securities, which may include participating in a
so-called “road show” if requested and deemed advisable by the managing
underwriter or underwriters; and

 

(xix)  use commercially reasonable efforts to take all other steps customary or
necessary to effect the registration and sale of the Registrable Securities as
contemplated hereby.

 

(b)  For purposes of Section 9.4(a), and with respect to registration required
pursuant to Section 9.1, (i) the period of distribution of Registrable
Securities in a firm commitment underwritten public offering will be deemed to
extend until each underwriter has completed the distribution of all securities
purchased by it (or such shorter period as may be required in the underwriting
agreement) and (ii) the period of distribution of Registrable Securities in any
other registration will be deemed to extend until the earlier of the sale of all
Registrable Securities covered thereby and 60 days after the effective date
thereof.

 

(c)  All fees, costs and expenses incurred in connection with each registration
or attempted registration pursuant to Section 9.1 or 9.2, including all
registration, filing and qualification fees, word processing, duplicating,
printers’ and accounting costs and fees (including the expenses of any special
audits or “cold comfort”

 

20

--------------------------------------------------------------------------------


 

letters required by or incident to the Company’s performance of its obligations
under Section 9.4), fees of the National Association of Securities
Dealers, Inc., listing fees, fees and expenses of complying with state
securities or blue sky laws, fees and disbursements of counsel for the Company,
fees and disbursements of underwriters customarily paid by the issuers or
sellers of securities and fees and expenses of the counsel to the Stockholders
participating therein), but excluding any underwriting discounts or commissions
(“Registration Expenses”), shall be paid by the Company. However, the Company
will not be required to pay the fees and expenses of more than one counsel for
Ripplewood and one other counsel for all other Stockholders of Registrable
Securities participating therein.

 

9.5           Rule 144.

 

(a)  With a view to making available the benefits of certain rules and
regulations of the SEC that may permit the sale of the Registrable Securities to
the public without registration, the Company agrees that, after such time as the
Company shall have consummated its Initial Public Offering, it will:

 

(i)  make and keep public information available, as those terms are understood
and defined in Rule 144;

 

(ii)  use commercially reasonable efforts to file with the SEC in a timely
manner all reports and other documents required to be filed by the Company under
the Securities Act and the Exchange Act;

 

(iii)  furnish to each Stockholder forthwith upon written request (i) a written
statement by the Company as to its compliance with the reporting requirements of
Rule 144, the Securities Act and the Exchange Act, (ii) a copy of the most
recent annual or quarterly report of the Company, and (iii) such other reports
and documents so filed by the Company as such Stockholder may reasonably request
in availing itself of Rule 144; and

 

(iv)  upon the reasonable request of an Original Stockholder, provide reasonable
cooperation in connection with the marketing of a “block” trade of Registrable
Securities by such Stockholder.

 

(b)  After such time as the Company shall have consummated its Initial Public
Offering, any Transfer pursuant to and in accordance with the provisions of
Rule 144 shall not be subject to the provisions or procedures set forth in
Section 3(c) or Section 4 above (but, for the avoidance of doubt, shall be
subject to the remaining provisions of Section 3 above).

 

9.6           Indemnification. In the event the Company files any registration
statement under the Securities Act or the Exchange Act, this Section 9.6 shall
apply.

 

(a)  The Company shall indemnify and hold harmless each Stockholder and each
such Stockholder’s directors, officers and each Person, if any, who controls
such Stockholder, as the case may be, within the meaning of either Section 15 of
the Securities Act or Section 20 of the Exchange Act, from and against any and
all losses, claims, damages and liabilities (including any legal or other
expenses reasonably incurred in

 

21

--------------------------------------------------------------------------------


 

connection with defending or investigating any such action or claim) to which
they may become subject under the Securities Act or otherwise, including any
amount paid in settlement of any litigation commenced or threatened, insofar as
such losses, claims, damages or liabilities (or actions or proceedings in
respect thereof, whether or not such indemnified person is a party thereto)
arise out of or are based on any untrue or alleged untrue statement of a
material fact contained in such registration statement, preliminary prospectus,
final prospectus or amendments or supplements thereto or arise out of or are
based upon any omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make, in light of the
circumstances under which they were made, the statements therein not misleading;
provided, however, that the Company shall not be liable to any Stockholder or
such Stockholder’s directors or officers or controlling Persons, in any such
case, for any such loss, claim, damage or liability (or action or proceeding in
respect thereof, whether or not such indemnified person is a party thereto) to
the extent that it arises out of or is based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in connection with such
registration statement, preliminary prospectus, final prospectus or amendments
or supplements thereto, in conformity with written information relating to such
Stockholder furnished to the Company by such Stockholder expressly for inclusion
therein in connection with such registration; provided further, however, that as
to any preliminary prospectus or any final prospectus, this indemnity agreement
shall not inure to the benefit of any Stockholder or any such Stockholder’s
directors or officers or controlling Persons, on account of any loss, claim,
damage or liability arising from the sale of Registrable Securities to any
Person by such Stockholder, if such Stockholder or its representatives failed to
send or give a copy of the final prospectus or a prospectus supplement, as the
case may be (excluding documents incorporated by reference therein), as the same
may be amended or supplemented, to that Person within the time required by the
Securities Act, and the untrue statement or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact in such
preliminary prospectus or final prospectus was corrected in the final prospectus
or such prospectus supplement, as the case may be (excluding documents
incorporated by reference therein), unless such failure resulted from the
non-compliance by the Company with Section 9.4(a)(viii). Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of any such Stockholder or any such Stockholder’s directors or officers
or controlling Persons and shall survive the transfer of such securities by such
Stockholder.

 

(b)  Each Stockholder requesting or joining in a registration, severally and not
jointly, shall indemnify and hold harmless the Company, each of its Directors
and officers and each Person, if any, who controls the Company within the
meaning of either Section 15 of the Securities Act or Section 20 of the Exchange
Act to the same extent as the foregoing indemnity from the Company to the
Stockholders but only with reference to written information relating to such
Stockholder furnished to the Company by such Stockholder expressly for inclusion
in connection with such registration; provided, however, that the liability of
each Stockholder hereunder shall not exceed the net proceeds received by such
Stockholder from the sale of Registrable Securities covered by such
registration.

 

(c)  In case any proceeding (including any governmental investigation) shall be
instituted involving any Person in respect of which indemnity may be sought
pursuant to

 

22

--------------------------------------------------------------------------------


 

either Section 9.6(a) or (b), such Person (the “Registration Indemnified Party”)
shall promptly notify the Person against whom such indemnity may be sought (the
“Registration Indemnifying Party”) in writing and the Registration Indemnifying
Party, upon request of the Registration Indemnified Party, shall retain counsel
reasonably satisfactory to the Registration Indemnified Party to represent the
Registration Indemnified Party and any others the Registration Indemnifying
Party may designate in such proceeding and shall pay the reasonable fees and
disbursements of such counsel related to such proceeding, and the Registration
Indemnifying Party shall, at its election and at the expense of the Registration
Indemnifying Party, assume the defense thereof. In any such proceeding, any
Registration Indemnified Party shall have the right to retain its own counsel,
but the fees and expenses of such counsel shall be at the expense of such
Registration Indemnified Party unless (i) the Registration Indemnifying Party
and the Registration Indemnified Party shall have mutually agreed to the
retention of such counsel or (ii) the named parties to any such proceeding
(including any impleaded parties) include both the Registration Indemnifying
Party and the Registration Indemnified Party and representation of both parties
by the same counsel would be, in the reasonable opinion of counsel to the
Registration Indemnified Party, inappropriate due to actual or potential
differing interests between them, in which event the fees and expenses of such
counsel shall be borne by the Registration Indemnifying Party. It is understood
that the Registration Indemnifying Party shall not, in respect of the legal
expenses of any Registration Indemnified Party in connection with any proceeding
or related proceedings in the same jurisdiction, be liable for the fees and
expenses of more than one separate firm (in addition to any local counsel) for
all such indemnified parties and that all such fees and expenses shall be
reimbursed as they are incurred. Such firm shall be designated in writing by the
affected Stockholder(s), in the case of parties indemnified pursuant to
Section 9.6(a), and by the Company, in the case of parties indemnified pursuant
to Section 9.6(b). The Registration Indemnifying Party shall not be liable for
any settlement of any proceeding effected without its written consent (which
shall not be unreasonably withheld or delayed), but if settled with such consent
or if there shall be a final judgment for the plaintiff, the Registration
Indemnifying Party agrees to indemnify the Registration Indemnified Party from
and against any loss or liability by reason of such settlement or judgment. No
Registration Indemnifying Party shall, without the prior written consent of the
Registration Indemnified Party, effect any settlement of any pending or
threatened proceeding in respect of which any Registration Indemnified Party is
or could have been a party and indemnity could have been sought hereunder by
such Registration Indemnified Party, unless such settlement includes an
unconditional release of such Registration Indemnified Party from all liability
on claims that are the subject matter of such proceeding.

 

(d) If the indemnification provided for in this Section 9.6 is held by a court
of competent jurisdiction to be unavailable to any Person entitled to
indemnification hereunder with respect to any losses, claims, damages,
liabilities and expenses referred to herein, then the Registration Indemnifying
Party, in lieu of indemnifying such Registration Indemnified Party hereunder,
shall contribute to the amount paid or payable by such Registration Indemnified
Party as a result of such loss, claim, damage, liability or expense (i) in such
proportion as is appropriate to reflect the relative benefits received by the
Registration Indemnifying Party and the Registration Indemnified Party from the
distribution of the Registrable Securities or (ii) if the allocation provided by
clause (i) above is not permitted by applicable law, in such proportion as is
appropriate to reflect

 

23

--------------------------------------------------------------------------------


 

not only the relative benefits referred to in clause (i) above but also the
relative fault of the Registration Indemnifying Party and of the Registration
Indemnified Party in connection with the statements or omissions which resulted
in such loss, claim, damage, liability or expense, as well as any other relevant
equitable considerations. The relative benefits received by the Company, on the
one hand, and the selling Stockholder of Registrable Securities or underwriter,
as the case may be, on the other hand, in connection with the distribution of
the Registrable Securities shall be deemed to be in the same proportion as the
total net proceeds received by the Company from the offering bear to the total
net proceeds received by such Stockholder from the offering or the underwriting
discounts and commissions received by the underwriter in such offering, as the
case may be. The relative fault of the Registration Indemnifying Party and of
the Registration Indemnified Party shall be determined by reference to, among
other things, whether the untrue statement or alleged untrue statement of a
material fact or omission or alleged omission to state a material fact relates
to information supplied by the Registration Indemnifying Party, the Registration
Indemnified Party or the underwriter and the parties’ relative intent,
knowledge, access to information and opportunity to correct or prevent such
statement or omission; provided that the foregoing contribution agreement shall
not inure to the benefit of any Registration Indemnified Party if
indemnification would be unavailable to such Registration Indemnified Party by
reason of the provisions of Sections 9.6(a) or (b), and in no event shall the
obligation of any Registration Indemnifying Party to contribute under this
clause (d) exceed the amount that such Registration Indemnifying Party would
have been obligated to pay by way of indemnification if the indemnification
provided for under Sections 9.6(a) or (b) had been available under the
circumstances.

 

9.7           Lock-up.

 

(a)  Each Stockholder that holds Registrable Securities that could be included
in a registration statement pursuant to Section 9.2 shall, in connection with
any registration by the Company of any Stock (including Registrable Securities),
at the request of the Company, promptly cease to effect any sale, disposition or
distribution of any Stock (other than any included in the registration) without
the prior written consent of the Company for a period beginning from the time
the Company gives notice to each Stockholder of its intention to file a
registration statement and ending upon the earlier of the expiration of the
“lock-up” period imposed on the Company under the underwriting agreement (if
any) relating to an underwritten offering covered by such registration
statement, the date such registration statement is withdrawn or abandoned, or 60
days after the effective date of such registration statement in the case of a
registration that is not an underwritten offering, except to the extent the
Company and the underwriter or underwriters each conclude that Stockholders
holding less than a minimum ownership percentage of outstanding Stock need not
be subject to the “lock-up” period.

 

(b)  The Company agrees (i) not to effect any public offer, sale or distribution
of Stock for a period beginning from the time the Company gives notice to each
Stockholder pursuant to this Section 9 of its intention to file a registration
statement to which Section 9.1 or 9.2 applies and 90 days after the effective
date of such registration statement (180 days after such effective date in the
case of the Initial Public Offering), and (ii) to use commercially reasonable
efforts to cause each Stockholder to agree not to effect any sale, disposition
or distribution of any Stock during such period (other than any

 

24

--------------------------------------------------------------------------------


 

included in the registration) without the prior written consent of the Company
for a period beginning from the time the Company gives notice to each
Stockholder of its intention to file a registration statement and ending upon
the earlier of the expiration of the “lock-up” period imposed on the Company
under the underwriting agreement (if any) relating to an underwritten offering
covered by such registration statement, the date such registration statement is
withdrawn or abandoned, or 60 days after the effective date of such registration
statement in the case of an registration that is not an underwritten offering.

 

Section 10.             Indemnification.

 

(a)  To the fullest extent permitted by law, none of the Stockholders, their
respective Affiliates, nor any of their respective partners, members,
shareholders, directors, officers, employees, agents, consultants, legal or
other advisors, nor the Directors (each, an “Indemnified Party”), shall be
liable to the Company or to any Stockholder for (i) any act or omission by such
Indemnified Party in connection with the conduct of the affairs of the Company
or otherwise in connection with this Agreement or the matters contemplated
herein, unless such act or omission resulted from gross negligence or willful
misconduct by such Indemnified Party or (ii) any act or omission of any broker
or other agent or representative of the Company.

 

(b)  No Stockholder shall have any personal liability whatsoever in its capacity
as a Stockholder, whether to the Company, to any of the other Stockholders or to
the creditors of the Company, including, without limitation, for the debts,
liabilities, contracts or other obligations of the Company or for any losses of
the Company.

 

(c)  To the fullest extent permitted by law, the Company shall indemnify and
save harmless each Indemnified Party from and against any and all claims,
liabilities, damages, losses, costs and expenses (including amounts paid in
satisfaction of judgments, in compromises and settlements, as fines and
penalties and legal or other costs and reasonable expenses of investigating or
defending against any claim or alleged claim) of any nature whatsoever, known or
unknown, liquidated or unliquidated, that are incurred by any Indemnified Party
and arise out of or in connection with the affairs of the Company, including
acting as a Director or the equivalent of the Company, or the performance by
such Indemnified Party of any of the Board’s responsibilities hereunder or
otherwise in connection with the matters contemplated herein; provided that each
Indemnified Party shall be entitled to indemnification hereunder only to the
extent that such Indemnified Party’s conduct did not constitute gross negligence
or willful misconduct.

 

The satisfaction of any indemnification and any saving harmless pursuant to this
Section 10 shall be from and limited to the Company’s assets, and no Stockholder
shall have any personal liability on account thereof.

 

(d)  Expenses reasonably incurred by an Indemnified Party in defense or
settlement of any claim that may be subject to a right of indemnification
hereunder shall be advanced by the Company prior to the final disposition
thereof upon receipt of an undertaking by or on behalf of the Indemnified Party
to repay such amount to the extent that it shall be determined ultimately that
such Indemnified Party is not entitled to be indemnified hereunder.

 

25

--------------------------------------------------------------------------------


 

(e)  The right of any Indemnified Party to the indemnification provided herein
shall be cumulative of, and in addition to, any and all rights to which such
Indemnified Party may otherwise be entitled by contract or as a matter of law or
equity and shall extend to such Indemnified Party’s successors, assigns and
legal representatives.

 

(f)  Any Indemnified Party shall be deemed to be a creditor of the Company with
respect to any amounts payable to such Indemnified Party pursuant to this
Section 10.

 

Section 11.             Legend. Each Stockholder and the Company shall take all
action necessary to cause each certificate representing outstanding shares of
Stock owned by a Stockholder to bear legends containing substantially the
following words:

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”), OR THE

SECURITIES LAWS OF ANY STATE OF THE UNITED STATES. THE SECURITIES MAY NOT BE
TRANSFERRED EXCEPT PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE
SECURITIES ACT AND APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN APPLICABLE
EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF THE SECURITIES ACT AND SUCH
LAWS.

 

THE SALE, TRANSFER, ASSIGNMENT, DISTRIBUTION, PLEDGE, ENCUMBRANCE OR OTHER
DISPOSITION (EACH A “TRANSFER”) AND VOTING OF ANY OF THE SECURITIES REPRESENTED
BY THIS CERTIFICATE ARE RESTRICTED BY THE TERMS OF A STOCKHOLDERS’ AGREEMENT
DATED AS OF JANUARY 23, 2007 (THE “STOCKHOLDERS’ AGREEMENT”) AMONG THE COMPANY
AND THE STOCKHOLDERS NAMED THEREIN, A COPY OF WHICH IS ON FILE WITH THE
SECRETARY OF THE COMPANY. THE COMPANY WILL NOT REGISTER THE TRANSFER OF SUCH
SECURITIES ON THE BOOKS OF THE COMPANY UNLESS AND UNTIL THE TRANSFER HAS BEEN
MADE IN COMPLIANCE WITH THE TERMS OF THE STOCKHOLDERS’ AGREEMENT.

 

The requirement that the above securities legend be placed upon certificates
evidencing shares of Stock shall terminate upon the earliest of the following
events: (i) when such shares of Stock are Transferred pursuant to an effective
registration statement under the Securities Act or (ii) when such shares of
Stock are Transferred in any other transaction if the seller delivers to the
Company an opinion of its counsel, which counsel

 

26

--------------------------------------------------------------------------------

 

and opinion shall be reasonably satisfactory to the Company, or a “no-action”
letter from the staff of the SEC, in either case to the effect that such legend
is no longer necessary in order to protect the Company against a violation by it
of the Securities Act upon any sale or other disposition of such shares of Stock
without registration thereunder. The requirement that the above stockholder’s
agreement legend be placed upon certificates evidencing shares of Stock shall
terminate upon a Transfer of Stock to a Transferee that is not required to
become party to this Agreement. Upon the consummation of any event requiring the
removal of a legend hereunder, the Company, upon the surrender of certificates
containing such legend, shall, at its own expense, deliver to the Stockholder of
any such shares of Stock as to which the requirement for such legend shall have
terminated, one or more new certificates evidencing such shares of Stock not
bearing such legend.

 

Section 12.             Representations and Warranties. Each of the
Stockholders, severally and not jointly, hereby represents and warrants to the
other Stockholders and to the Company as follows:

 

(a)  Authorization. The Stockholder has the power and authority to enter into
this Agreement and all other documents and instruments executed or to be
executed by the Stockholder pursuant to this Agreement. The execution and
delivery of this Agreement and all other documents and instruments executed or
to be executed by the Stockholder pursuant to this Agreement, and the
consummation of the transactions contemplated hereby and thereby, have been duly
authorized by all necessary action on the part of the Stockholder. This
Agreement and all other documents and instruments executed or to be executed by
the Stockholder pursuant to this Agreement have been, or will have been, at the
time of their respective execution and delivery, duly executed and delivered by
a Person duly authorized to execute and deliver this Agreement and such other
documents and instruments on behalf of the Stockholder.

 

(b)  Compliance with Other Instruments and Laws. The execution and delivery of
this Agreement and all other documents and instruments executed or to be
executed by the Stockholder pursuant to this Agreement, and the consummation of
the transactions contemplated hereby and thereby, will not conflict with or
result in any violation of or default under any provision of (i) the
organizational documents of the Stockholder or (ii) any mortgage, indenture,
trust, lease, partnership or other agreement or other instrument, permit,
concession, grant, franchise, license, judgment, order, decree, statute, law,
ordinance, rule or regulation applicable to the Stockholder or any of its
properties or assets except in the case of clause (ii) for any such conflicts,
violations or defaults which would not have a material adverse effect on the
validity or enforceability of this Agreement.

 

(c)  Authorizations and Consents. No consent, approval or authorization is
required to be obtained or made by the Stockholder in connection with its
execution, delivery or performance of this Agreement or the validity and
enforceability of this Agreement, other than under circumstances where the
failure to obtain such consent, approval or authorization would not have a
material adverse effect on the validity or enforceability of this Agreement.

 

27

--------------------------------------------------------------------------------


 

(d)  Litigation. No action, suit, proceeding or governmental investigation is
pending against the Stockholder at law or in equity or before any governmental
authority that seeks to question, delay or prevent the consummation of the
transactions contemplated hereby.

 

(e)  Information and Experience. The Stockholder has made detailed inquiry
concerning the Company and has received any and all written information which it
has requested and all questions and inquiries have been answered to its
satisfaction. The Stockholder has such knowledge and experience in financial and
business matters as to be capable of evaluating the merits and risks of an
investment in the Stock, is able to bear the risks of an investment in the Stock
and understands the risks of, and other considerations relating to, a purchase
of the Stock. Other than as set forth in the Agreement, the Stockholder is not
relying upon any other information, representation or warranty by Ripplewood,
the Company or any agent of either of them in determining to invest in the
Company. The Stockholder has consulted with its own advisers as to the
financial, tax, legal and related matters concerning an investment in the Stock
and, on that basis, believes that an investment in the Stock is suitable and
appropriate for the Stockholder. The Stockholder has no need for immediate
liquidity in the Stockholder’s investment in the Stock.

 

(f)  Interests Acquired for Investment Purposes. The Stock to be acquired
hereunder is being acquired by the Stockholder for its own account for
investment purposes only and not with a view to resale or distribution. The
Stockholder understands that the Stock has not been registered under the
Securities Act, the securities laws of any U.S. state or the securities laws of
any other jurisdiction, nor is such registration contemplated. The Stockholder
understands and agrees further that shares of the Stock must be held
indefinitely unless they are subsequently registered under the Securities Act
and such laws or an exemption from registration under the Securities Act and
such laws covering the sale of the Stock is available and that even if such an
exemption is available, the assignability and transferability of the Stock will
be governed by this Agreement, which imposes substantial restrictions on
transfer. The Stockholder understands that legends as set forth in Section 11
will be placed on all documents evidencing the Stock.

 

(g)  Tax. The Stockholder does not and will not have any pre-existing commitment
at the Effective Time to transfer its Stock to any other Person (except as
described under Section 351(c) of the Code).

 

(h)  Accredited Investor. The Stockholder is an “accredited investor” as defined
in Rule 501(a) promulgated under Regulation D of the Securities Act.

 

(i)  Financial Capability. The Stockholder and its Affiliates, after making any
requisite capital calls, will have the financial capacity to complete the
transactions contemplated by this Agreement.

 

(j)  Brokers. The Stockholder has not retained any finder, broker, agent,
financial advisor, “purchaser representative” (as defined in
Rule 501(h) promulgated under Regulation D of the Securities Act) or other
intermediary in connection with the transactions contemplated by this Agreement.
No agent, broker or other Person acting on

 

28

--------------------------------------------------------------------------------


 

behalf of the Stockholder is, or will be, entitled to any commission or broker’s
or finder’s fees from the Stockholder, or from any Affiliate of the Stockholder,
in connection with any of the transactions contemplated herein.

 

(k) The Stockholder hereby agrees to indemnify and hold harmless the Company
from any liability for any compensation or other fees or expenses of any such
intermediary, agent, broker or other Person described in Section 12(i) retained
by such Stockholder and the fees and expenses of defending against such
liability or alleged liability.

 

Section 13.             Management Rights.

 

(a)  With respect to each VCOC Stockholder, the Company hereby agrees that for
so long as such VCOC Stockholder continues to hold any Stock, the Company shall,
with respect to such VCOC Stockholder:

 

(b)  provide the VCOC Stockholder or a designated representative thereof with
(A) upon reasonable notice, at reasonable times, from time to time, the right to
inspect and copy the books and records of the Company and its subsidiaries,
(B) upon reasonable notice, at reasonable times, from time to time, the right to
visit and inspect the properties of the Company and its subsidiaries, (C) copies
of all audited financial statements of the Company and its subsidiaries and
(D) copies of all materials provided to the Board;

 

(c)  make appropriate officers and/or Directors of the Company and the Surviving
Corporation available periodically for consultation with the VCOC Stockholder or
a designated representative thereof with respect to matters relating to the
business and affairs of the Company and its subsidiaries, including significant
changes in management personnel and compensation of employees, introduction of
new products or new lines of business, important acquisitions or dispositions of
plants and equipment, significant research and development programs, the
purchasing or selling of important trademarks, licenses or concessions or the
proposed commencement or compromise of significant litigation;

 

(d)  inform the VCOC Stockholder or a designated representative thereof in
advance with respect to any significant corporate actions, including
extraordinary dividends, mergers, acquisitions or dispositions of assets,
issuances of significant amounts of debt or equity and material amendments to
the certificate of incorporation or bylaws of the Company and the Surviving
Corporation, and upon reasonable notice, at reasonable times, from time to time,
provide the VCOC Stockholder or a designated representative thereof with the
right to consult with the Company and the Surviving Corporation with respect to
such actions; and

 

(e)  provide the VCOC Stockholder or a designated representative thereof with
such other rights of consultation as may be reasonably necessary to qualify its
investment in the Company as a “venture capital investment” for purposes of the
United States Department of Labor Regulation published at 29 C.F.R.
Section 2510.3-101(d)(3)(i).

 

29

--------------------------------------------------------------------------------


 

The Company agrees to consider, in good faith, the recommendations of each VCOC
Stockholder or its designated representative in connection with the matters on
which it is consulted as described above, it being understood that the ultimate
discretion with respect to such matters shall be retained by the Company.

 

Section 14.             Reports to Stockholders.

 

(a)  Books, Records and Accounts. Appropriate books, records and accounts shall
be kept by the Company at the principal place of business of the Company or such
other place as the Board shall determine in its discretion. Except as otherwise
expressly provided herein, such books and records shall be maintained on a basis
that allows the proper preparation of the financial statements and tax returns
of the Company. Upon furnishing reasonable advance notice to the Company, each
Stockholder or its duly authorized representative shall have access to all
books, records and accounts of the Company and its subsidiaries and the right to
make copies thereof for any purpose reasonably related to the Stockholder’s
interest as a Stockholder of the Company at any reasonable time during normal
business hours of the Company, in each case, under such conditions and
restrictions as the Board may reasonably prescribe.

 

(b)  Reports to Stockholders. (i) As soon as practicable after the audited
consolidated financial statements of the Company and its subsidiaries are
available for each fiscal year of the Company, the Company shall send to each
Stockholder:

 

(A) copies of such information as may be required for applicable income tax
reporting purposes arising by reason of the Stockholder’s investment in the
Company;

 

(B) the following annual audited consolidated financial statements of the
Company and its subsidiaries prepared on the basis of generally accepted
accounting principles in the United States:

 

(1)           a balance sheet as of the end of such period,

 

(2)           a statement of income or loss for such period, and

 

(3)           a statement of cash flows for such period; and

 

(C) in the case of the financial statements for the Company with respect to any
fiscal year, an opinion of the independent auditors of the Company based upon
their audit of the financial statements referred to in clause (B) above.

 

(ii)  As soon as practicable after the unaudited consolidated financial
statements of the Company and its subsidiaries are available for each fiscal
quarter of the Company, the Company shall send to each Stockholder the following
unaudited quarterly consolidated financial statements of the Company and its
subsidiaries prepared on the basis of generally accepted accounting principles
in the United States:

 

30

--------------------------------------------------------------------------------


 

(A)          a balance sheet as of the end of such period,

 

(B)           a statement of income or loss for such period, and

 

(C)           a statement of cash flows for such period.

 

(iii)  As soon as practicable after the end of each calendar month, the Company
shall send to each Stockholder any management reports, key performance
indicators and financial reports for banks lending funds to the Company or any
of its subsidiaries prepared by the Company or any such subsidiary for such
period; provided that neither the Company nor any subsidiary thereof shall be
deemed to be required to prepare any of the foregoing solely as a result of this
Section 14(b)(iii).

 

(iv)  The financial statements referenced in this Section 14(b) shall be
expressed in U.S. dollars.

 

(v)  This Section 14(b) shall terminate upon an Initial Public Offering and,
with respect to any Stockholder, when such Stockholder and its Affiliates cease
to own at least 2% of the issued and outstanding Stock.

 

Section 15.             Expenses and Fees.

 

(a)  Other Expenses. The Company shall pay any and all fees and expenses
incurred by the Original Stockholders and the Company in connection with the
transactions contemplated hereby and the Merger Agreement (including expenses
incurred in connection with the Acquisition and the Combination).

 

(b)  Management Services Agreement. The Stockholders acknowledge that the
Company shall annually pay to the Original Stockholders or their respective
designees their respective management fee as required pursuant to the Management
Services Agreement.

 

Section 16.             Miscellaneous.

 

(a)  Consent to Jurisdiction. Each party hereto irrevocably submits to the
exclusive jurisdiction of (i) the Court of Chancery of the State of Delaware and
(ii) the United States District Court for the District of Delaware for purposes
of any suit, action or other proceeding arising out of this Agreement. Each
party agrees to commence any such suit, action or proceeding either in the Court
of Chancery of the State of Delaware or the United States District Court for the
District of Delaware. Each party hereto hereby irrevocably waives, and agrees
not to assert, by way of motion, as a defense, counterclaim or otherwise, in any
suit, action or proceeding with respect to this Agreement, any claim that it is
not personally subject to the jurisdiction of the above-named courts for any
reason other than the failure to serve process in accordance with this
Section 16(a), that its property is exempt or immune from jurisdiction of any
such court or from any legal process commenced in such courts (whether through
service of notice, attachment prior to judgment, attachment in aid of execution
of judgment, execution of judgment or otherwise), and to the fullest extent
permitted by applicable law, that the suit, action or proceeding in any such
court is brought in an inconvenient forum, or that this Agreement,

 

31

--------------------------------------------------------------------------------


 

or the subject matter hereof, may not be enforced in or by such courts and
further irrevocably waives, to the fullest extent permitted by applicable law,
the benefit of any defense that would hinder, fetter or delay the levy,
execution or collection of any amount to which the party is entitled pursuant to
the final judgment of any court having jurisdiction. Each party irrevocably
consents to the service of process out of any of the aforementioned courts in
any such suit, action or proceeding by the mailing of copies thereof by
registered airmail, postage prepaid, to such party at its address set forth in
this Agreement, such service of process to be effective upon acknowledgement of
receipt of such registered mail. Nothing herein shall affect the right of any
party to serve process in any other manner permitted by law or to commence legal
proceedings or otherwise proceed against the other party in any other
jurisdiction in which the other party may be subject to suit.

 

(b)  Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Delaware applicable to
agreements made and to be performed entirely within such State, without regard
to conflict of laws principles of such State.

 

(c)  Successor and Assigns. This Agreement and the rights and duties of the
parties hereto shall be binding upon and shall inure to the benefit of the
parties hereto and their respective executors, administrators, heirs, successors
and permitted assigns; provided that no Person (other than an Affiliate
Transferee or Permitted Transferee) claiming by, through or under a Stockholder
(whether such Stockholder’s executor, administrator, heir, successor or
permitted Assignee), as distinct from such Stockholder itself, shall have any
rights as, or in respect of, a Stockholder (including the right to approve or
vote on any matter or to notice thereof). In the event of any merger,
consolidation or other business combination of the Company with any of its
Affiliates, each of the parties hereto or their permitted Assignees (or, if
different, the surviving entity of the merger, consolidation or other business
combination) shall execute a stockholders’ agreement with terms that are
substantially equivalent to this Agreement (including the registration rights
provided for in Section 9 hereof). Notwithstanding anything in this Agreement to
the contrary, neither this Agreement, nor any right, remedy, obligation or
liability arising hereunder shall be assignable by any party other than in
connection with a Transfer of Stock permitted by the terms of this Agreement.

 

(d)  Further Assurances. Each Stockholder shall take all necessary or desirable
actions within its control (including, without limitation, attending all
meetings in person or by proxy for purposes of obtaining a quorum and executing
all written consents in lieu of meetings, as applicable), and the Company shall
take all necessary and desirable actions within its control (including, without
limitation, calling special Board and Stockholder meetings), to effectuate the
provisions of this Agreement, including, but not limited to, the election of the
Directors pursuant to Section 7(a).

 

(e)  Confidentiality. Each Stockholder will maintain the confidentiality of any
and all materials of any kind, including but not limited to management
presentations, the subject matter of meetings and any other information relating
to the business, financial structure, financial position or financial results,
clients or affairs of the Company, or any entity owned directly or indirectly by
the Company, that shall not be generally known to

 

32

--------------------------------------------------------------------------------


 

the public received by such Stockholder, except (A) as otherwise required by
governmental regulatory agencies, self-regulating bodies, stock exchanges or
equivalent bodies, law or legal process or (B) for disclosures to directors,
officers, employees, partners, members, shareholders, representatives and
advisors of such Stockholder and its Affiliates who need to know the information
and who are informed of the confidential nature of the information and agree to
keep such information confidential. Each Stockholder further agrees to destroy
or return to the Company any such confidential information in the event it
ceases to be a Stockholder.

 

(f)  Amendments. Except as required by law, this Agreement may not be amended or
supplemented without the written consent of Ripplewood, the Company and a
majority in interest of the Other Stockholders; provided that no such amendment
shall materially adversely affect the interests of a Stockholder without the
written consent of such Stockholder so affected. The Board shall provide a copy
of all amendments approved pursuant to this Section 16(f) to the Stockholders.

 

(g)  Notices. All notices, requests, claims, demands and other communications
under this Agreement shall be in writing and shall be deemed given upon receipt
by the parties at (i) in the case of any Stockholder, at the address or fax
number of such Stockholder as set forth in the Company’s books and records (or
at such other address as shall be specified by such Stockholder by like notice)
or (ii) in the case of the Company, at the following address (or at such other
address as shall be specified by the Company by like notice):

 

RDA Holding Co.

c/o Ripplewood Holdings L.L.C.

One Rockefeller Plaza, 32nd Floor

New York, New York 10020

Attn: Christopher Minnetian, General Counsel

Fax: (212) 218-2769

 

with a copy to:

 

Cravath, Swaine & Moore LLP

Worldwide Plaza

825 Eighth Avenue

New York, New York 10019

Attn: Peter S. Wilson, Esq.

Fax: (212) 474-3700

 

Each such notice shall be effective if given by fax, upon dispatch (with
confirmation of receipt), or if otherwise, upon delivery to the address of such
Stockholder.

 

(h)  Counterparts. This Agreement may be executed in one or more original or
facsimile or electronically transmitted counterparts, all of which shall be
considered one and the same agreement and shall become effective when one or
more counterparts have been signed by each of the parties and delivered to the
other parties.

 

33

--------------------------------------------------------------------------------


 

(i)  Entire Agreement; No Third-Party Beneficiaries. This Agreement, taken
together with the other documents and agreements referred to herein or entered
into concurrently herewith, (a) constitute the entire agreement, and supersede
all prior agreements and understandings, both written and oral, among the
parties with respect to the subject matter contained herein and (b) except for
Sections 9.6 and 10, are not intended to confer upon any Person other than the
parties hereto any rights or remedies. Notwithstanding the foregoing, each VCOC
Stockholder that is not a signatory to this Agreement shall have the rights and
obligations under Section 13 as if a signatory to this Agreement.

 

(j)  Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced by any rule or law, or public policy, all
other conditions and provisions of this Agreement shall nevertheless remain in
full force and effect so long as the economic or legal substance of the
transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the extent possible.

 

(k)  Section Titles. Section titles are for descriptive purposes only and shall
not control or alter the meaning of this Agreement as set forth in the text
hereof.

 

(1)  Waiver of Jury Trial. The Stockholders hereby irrevocably and
unconditionally waive trial by jury in any legal action or proceeding relating
to this Agreement in any jurisdiction in which a jury trial in such an action or
proceeding would be permitted.

 

(m)  Tax Treatment. For U.S. Federal income tax purposes, the parties hereto
intend that (x) the contribution of capital by the Original Stockholders and the
other common and preferred equity investors in the Company in connection with
the Acquisition and (y) the Combination shall together constitute a transaction
described under Section 351 of the Code. Each party will (and will cause its
Affiliates to) not take any action and will not fail to take any action which
action or failure to act would be reasonably expected to prevent the tax
treatment intended by this Section 16(m). The parties hereto shall not (and will
cause their Affiliates to not) take any position inconsistent with such tax
treatment on any return or filing or otherwise with any taxing authority unless
otherwise required by applicable law.

 

Section 17.       Effectiveness of Agreement; Termination. Notwithstanding
anything in this Agreement to the contrary, this Agreement shall be effective
immediately following the Closing and shall terminate and be of no further
effect upon termination of the Merger Agreement in accordance with its terms;
provided such termination of the Merger Agreement occurs prior to the
consummation of the Merger.

 

[Signature page to follow.]

 

34

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the day
and year first above written.

 

 

RDA HOLDING CO.,

 

 

 

 

 

 

by

/s/ Christopher Minnetian

 

 

 

  Name:

 

 

 

  Title:

 

 

 

 

 

 

RDA INVESTORS I, LLC,

 

 

 

 

 

 

by

/s/ Christopher Minnetian

 

 

 

  Name:

 

 

 

  Title:

 

 

 

 

 

 

RDA INVESTORS II, LLC,

 

 

 

 

 

 

by

/s/ Christopher Minnetian

 

 

 

  Name:

 

 

 

  Title:

 

 

 

 

 

 

RDA INVESTORS III, LLC,

 

 

 

 

 

 

by

/s/ Christopher Minnetian

 

 

 

  Name:

 

 

 

  Title:

 

 

 

 

 

 

J. ROTHSCHILD GROUP (GUERNSEY) LTD.,

 

 

 

 

by

/s/ Mark Le Ray

 

 

 

  Name: Mark Le Ray

 

 

 

  Title: Director

 

35

--------------------------------------------------------------------------------


 

 

GOLDENTREE ASSET MANAGEMENT, LP.,

 

not in its individual and principal capacity, but as

 

investment advisor to one or more managed

 

funds/clients

 

 

 

 

 

 

by

/s/ Steven Shapiro

 

 

 

  Name: Steven Shapiro

 

 

 

  Title: Partner/Portfolio Manager

 

36

--------------------------------------------------------------------------------
